DETAILED ACTION
This is the second Office Action regarding application number 15/976,066, filed on 05/10/2018, and which claims foreign priority to KR 10-2017-0062423, filed on 05/19/2017.
This action is in response to the Applicant’s Response dated 03/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1 and 5-14 are currently pending.
Claims 2-4 and 15 are cancelled.
Claims 1 and 11 are amended.
Claims 9 and 12 are withdrawn.
Claims 1, 5-8, 10, 11, 13, and 14 are examined below.
The rejection of claim 11 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 2, 3, and 15 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.

No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/16/2021 have been carefully considered but they are not found persuasive.
The applicant primarily requests withdrawal of the rejections because, arguably, Suzuki fails to teach or suggest that the functional groups on both ends of the property control layer are controlled to induce p- and n-type doping in the linked property control and 2D active layers, thus causing charge separation into the 2D active layers. However, as described in the earlier office action and here below, the examiner finds that this functional feature is necessarily and inherently present in the prior art device because identical materials are described by Suzuki and the applicant has not yet pointed to any distinction or material difference between its own claimed device and Suzuki’s. Accordingly, the examiner finds it proper to conclude that Suzuki’s alternating layers would possess exactly the same features and functional capability as those claimed by the applicant (see below for further discussion in the rejections).

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112 as being 
Claim 1 recites “by controlling the functional groups on the both ends of the property control layer” in lines 10-11. Claim 1 does not previously recite either functional groups or ends of the property control layer, and thus there is insufficient antecedent basis for the above recitations. The claim language is also indefinite and unclear because the term “controlling” is vague and lacks context within the claim. Does controlling mean the manipulation of the orientation of the functional groups in situ or could it also mean the choosing of functional groups during the device manufacturing process? All other claims are also rejected because they each incorporate by reference the indefinite recitation from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 11, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki et al., U.S. Patent No. 6,400,489.
Regarding claim 1, Suzuki et al. teaches a solid-state displacement element comprising:
A pair of 2-dimensional inorganic layered compound having layered structure 
An organic substance (see figure below) (abstract), corresponding to the claimed “property control layer”, positioned between the 2-dimenional active layers, wherein the structure of the organic substance switches between a trans-form and a cis-form in response to an external light (See column 11, line 34 to column 12, line 40).

    PNG
    media_image1.png
    608
    794
    media_image1.png
    Greyscale

In addition, Suzuki teaches that the 2-dimensional inorganic active material is a transition metal dichalcogenide made of MoS2 (Column 9, lines37-58), which is the same material disclosed by the instant invention (see [0013] and [0017] of instant specification). Suzuki further teaches that the organic substance of the property control 
	Moreover, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thusly, the organic substance of Suzuki (corresponding to the claimed “property control layer”) inherently performs reversible switching between different energy conversion modes since it has the same chemical composition as the claimed invention (MPEP 2112.01, Part II).
Since the 2-dimensional active layers and the property control layer of Suzuki (MoS2–azobenzene) (See column 11, line 34 to column 12, line 40 and column 5, line 60 to column 6, line 25) are made of the same material as the claimed invention (see [0013], [0017] and [0021-0022] of the instant specification), the property control layer of Suzuki is inherently switched to a photovoltaic conversion mode in the presence of external light and switched to piezoelectric conversion mode in the absence of external light. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01, Part II).
Finally, since the materials of each layer described by the prior art reference are identical to those described by the applicant’s disclosure, the examiner finds sufficient 2–azobenzene multilayer is capable of having the functional groups controlled by light and would necessarily induce p- or n-type doping and the accompanying charge separation. The applicant has not yet submitted convincing evidence or argument demonstrating that the device and materials taught by Suzuki would function in any materially different manner.

Regarding claim 5, Suzuki teaches that the transition metal dichalcogenides include a transition metal selected from molybdenum (Mo) and tantalum (Ta) (Column 9, lines 37-58).

Regarding claim 6, Suzuki teaches that the transition metal dichalcogenide include an element selected from the group consisting of sulfur (S) and selenium (Se) (Column 9, lines 37-58).

	Regarding claim 7, Suzuki teaches that the transition metal dichalcogenide is MoS2 (Column 9, lines 37-58).

	Regarding claim 8, Suzuki teaches that the external environment factor is light (See column 11, line 34 to column 12, line 40).

	Regarding claims 10-11, Suzuki teaches that the organic layer (corresponding 

	Regarding claim 14, Suzuki teaches that the 2-dimensional active layers and the property control layer are alternately laminated to two or more layers (See Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., U.S. Patent No. 6,400,489 in view of Bandara et al., (Photoisomerization in different classes of azobenzene) (see the attached document).
Regarding claim 13, Suzuki teaches at least one polar functional group bonded to at least one of the carbon atoms of azobenzene (column 6, lines 19-25), but does not specifically teach -NHCHO or -COOH group as a substituent.
However, Bandara teaches that azobenzene undergoes trans->cis isomerization when irradiated with light tuned to an appropriate wavelength. The reverse cis->trans isomerization can be driven by light or occurs thermally in the dark (abstract). Bandra teaches that ring substituents produce drastic changes on the absorption, emission, and photochemical properties of azobenze. Substituents also have the ability to make the cis isomer more thermodynamically stable than the trans isomer. Bandara further teaches carboxylic acid (COOH) as a substituent, which has a similar absorption spectra to unsubstituted azobenzene (see page 15-16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select an azobenzene substituted with carboxylic acid for the organic compound (azobenzene) of Suzuki, because selection of a known material based on its suitability for its intended use, an organic compound that reversibly switches between trans-cis isomerization in response to light, supports prima facie obviousness (MPEP 2144.07). In addition, COOH substituent has the ability to make the cis isomer more thermodynamically stable than the trans isomer as taught by Bandara.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721